PER CURIAM.
Albert Thomas, Jr. appeals the district court’s order awarding summary judgment to defendants and dismissing his 42 U.S.C. § 1983 (2000) action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Thomas v. Hall, No. CA-03-28-40-H (E.D.N.C. Aug. 4, 2004). We grant Thomas’s motion to supplement his informal brief and deny his motion to appoint appellate counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED